Citation Nr: 0728944	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-43 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for bilateral tinnitus and 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

On the VA Form 9, received in December 2004, the veteran 
requested a hearing before the Board.  In a statement dated 
in September 2005, the veteran's representative noted that he 
wished to withdraw his hearing request.  The Board considers 
the hearing request withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claim.  The Board 
apologizes to the veteran for the additional delay, but 
assures the veteran that his claim would not be remanded 
unless it was essential for a full and fair review of the 
claim.

The veteran alleges that he currently suffers from bilateral 
tinnitus due to acoustic trauma in service.  The veteran's 
military occupational specialty was heavy weapons infantry.  
The RO issued a formal finding in June 2005 stating that the 
veteran's service medical records were unavailable, and the 
veteran has indicated that he did not have any copies of his 
service medical records.  

The veteran participated in a VA audiological examination in 
September 2004.  The examiner noted that the veteran had been 
exposed to 81 mortar, 30 caliber machine guns and 106 recoil 
rifles during his time in service.  The apparent reason the 
examiner found that the veteran's bilateral tinnitus was not 
due to service, were two conflicting statements.  During the 
examination, the veteran apparently stated that his tinnitus 
began approximately 30 years ago (1974).  In the veteran's 
notice of disagreement (NOD) in October 2004, the veteran 
stated that his bilateral tinnitus began in 1957, prior to 
discharge from service.  The RO stated in both the rating 
decision of October 2004 and the statement of the case (SOC) 
in December 2004 that the veteran's conflicting statements 
reduced the credibility of any report he provided to VA 
regarding his tinnitus.  The Board disagrees with this 
interpretation.

The September 2004 VA examiner did not provide sufficient 
reasons and bases for the conclusion that the veteran's 
bilateral tinnitus was not related to service.  Despite the 
fact that he has provided conflicting statements, the veteran 
should be given the benefit of the doubt and the examiner 
should address the lack of noise exposure after the veteran's 
discharge from service.  The Board also notes that the 
October 2004 rating decision on appeal granted the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss due to noise exposure during service.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claim must be remanded for 
another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a new VA audiological examination to 
determine the nature and etiology of his 
current bilateral tinnitus.  The claims 
folder must be provided to the examiner 
and pertinent documents therein reviewed 
in conjunction with the examination.  A 
statement indicating that such has been 
accomplished must be associated with the 
claims folder.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
veteran's current bilateral tinnitus is 
related to a disease or injury in 
service.  The examiner must address the 
fact that the veteran was in the heavy 
weapons infantry during service and the 
fact that he has reportedly not been 
exposed to any acoustic trauma since 
service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Upon completion of the above, the 
RO/AMC should readjudicate the claim.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2006).

